Exhibit 10.1

SEPARATION AGREEMENT AND RELEASE

THIS SEPARATION AGREEMENT AND RELEASE (this “Agreement”) is made by and between
BRISTOW GROUP, INC., a Delaware corporation (“Company”), and RANDALL A. STAFFORD
(“Executive”) this 25th day of June, 2012 (“Effective Date”). Company and
Executive are sometimes referred to collectively as the “Parties” or
individually as a “Party”.

PURPOSE

Company and Executive have reached a mutual agreement that Executive’s
employment with Company will terminate at the close of business on June 30, 2012
(the “Termination Date”) pursuant to the terms of this Agreement.

TERMS

To achieve a final and amicable resolution of the employment relationship in all
its aspects and in consideration of the mutual covenants and promises herein
contained and other good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the Parties agree as follows:

1. Termination of Employment Agreement. Except as otherwise provided herein
(including, but not limited to, Sections 12 and 15 hereof), this Agreement
replaces and terminates that certain Employment Agreement entered into as of
May 22, 2006, as amended by the Amendment to Employment Agreement dated
January 8, 2007 and by the Amendment to Employment Agreement dated March 10,
2008 (collectively, the “Employment Agreement”), and will constitute the entire
agreement between the Parties.

2. Resignation as Officer and Director and Termination of Employment. The
Executive hereby resigns all positions as an officer and director of the Company
and its affiliates; including, but not limited, to Senior Vice President,
General Counsel and Corporate Secretary of the Company and all other positions
as an employee, representative or agent of the Company and its affiliates
effective as of the Termination Date.

3. Payment of Accrued Amounts.

(a) The Company shall continue to pay to Executive his base salary of
$331,500.00 per year through the Termination Date, in accordance with the
Company’s normal payroll schedule and procedures for its executives.

(b) On the later of (i) the date that the Waiver and Release referenced in
Section 14 and attached hereto as Appendix C becomes irrevocable by Executive,
so long as such Waiver and Release is executed by Executive and delivered to the
Company on or before July 30, 2012 (defined as the Waiver Effective Date in the
Waiver and Release), and (ii) July 30, 2012 (the “Payment Date”), the Company
shall pay to Executive: (x) an amount equal to $24,870.00, which represents
payment for all of Executive’s unused paid time off and (y) an amount equal to
$44,849.00, which represents payment of Executive’s FYE 3/31/2013 Target Bonus
accrued to June 30, 2012.



--------------------------------------------------------------------------------

4. Severance Payments. On the Payment Date, the Company also shall pay to
Executive in a lump sum an amount equal to $1,298,283.00, which amount shall
include the following components:

 

a. 2X Annual Salary of $331,500 =

   $ 663,000   

b. 2X Target Bonus @ 55% of Annual Salary =

   $ 364,650   

c. 2010 Performance Cash Award =

   $ 150,000   

d. 2011 Performance Cash Award =

   $ 120,633      

 

 

 

Total

   $ 1,298,283      

 

 

 

5. Vesting of Restricted Stock and Options. Executive is the recipient of
certain shares of Company restricted common stock (“Grant Stock”) and options to
acquire Company common stock (“Option Shares”) that are not vested as of the
Effective Date, which Grant Shares and Option Shares are listed on Appendix A to
this Agreement. The Company granted the Grant Shares and Option Shares to
Executive pursuant to certain award agreements (the “Award Agreements”) which
provide that Executive’s rights to the Grant Shares and Option Shares shall vest
upon termination of Executive’s employment with the Company under certain
circumstances. The Company hereby accelerates the vesting of, and fully vests
and removes all restrictions from, the number of Grant Shares and Option Shares
designated on Appendix A as vested on the Termination Date (June 30, 2012), and
such Grant Shares and Option Shares are hereby fully vested and transferable to
Executive free of any and all restrictions as of the Termination Date.

6. 2012 Equity and Performance Cash Grants. Effective May 25, 2012 the Company
granted Executive the following equity grants and performance cash awards:
(i) 5082 Restricted Stock Units subject to applicable vesting (the “2012 RSUs”);
(ii) 13,885 non-qualified stock options to acquire Company $.01 par value Common
Stock with a strike price of $43.38 per share and subject to applicable vesting
(the “2012 Stock Options”) and (iii) performance cash awards equal to
$220,448.00 (the “2012 Performance Cash Awards”). In connection with Executive’s
termination of employment with Company, Executive and the Company have agreed
that the 2012 Stock Options and the 2012 Performance Cash Awards shall be
forfeited by Executive on the Termination Date. Executive and Company have also
agreed that the 2012 RSUs shall be cancelled on the Termination Date in exchange
for a new Performance Cash Award of $220,448 which shall be payable to the
Executive at the end of the Term of the Consulting Agreement described in
Section 27, below (the “Consulting Agreement”), if, at the end of the Term of
the Consulting Agreement the Company, acting by and through the Chairman of the
Compensation Committee or the Chief Executive Officer of the Company,
determines, in its sole discretion, that Executive has properly and timely
performed the Consultant Services (as defined in the Consulting Agreement) in
accordance with the Standard of Care required by the Consulting Agreement.

 

Page 2 of 20



--------------------------------------------------------------------------------

7. Extension of Option Exercise Dates. As reflected on Appendix B hereto,
Executive has been granted an aggregate of 55,712 options to acquire Company
shares (the “Options”) pursuant to award agreements dated May 22, 2006, May 24,
2007, June 5, 2008, June 4, 2009, June 9, 2010 and June 8, 2011 with varying
strike prices and expiration dates as reflected on Appendix B (collectively the
“Grant Agreements”). Pursuant to the terms of the Grant Agreements, the
Executive, as Grantee under the Grant Agreements, has until the earlier of the
90th day following the Grantee’s termination of employment with the Company or
the Expiration Date, which is generally ten years from the original option grant
date, to exercise the Options. In recognition of the fact that Executive will
very likely possess material, nonpublic information about the Company which may
prohibit his exercise of the Options and a subsequent sale of the underlying
Option Shares within 90 days of Executive’s termination of employment as defined
under the Grant Agreements, the Company agrees to cause the Grant Agreements to
be amended to extend the period in which Executive, as Grantee, may exercise the
Options to the earlier of (a) the 180th day following the last day of
Executive’s employment under the terms of the Consulting Agreement or (b) the
Expiration Date for each of the Options. The Company agrees to cause the
applicable Grant Agreements to be amended accordingly.

8. Deferred Compensation. Reference is made to the Bristow Group, Inc. Deferred
Compensation Plan effective August 1, 2008 (the “Deferred Compensation Plan”).
Company and Executive acknowledge that Executive’s rights under the Deferred
Compensation Plan are not intended to be affected by this Agreement, except that
Executive’s termination of employment with the Company will terminate any
obligation of the Company to make future contributions to the Deferred
Compensation Plan for Executive’s benefit. Company and Executive also
acknowledge that pursuant to the provisions of the Deferred Compensation Plan,
Executive is not entitled to any contribution for the plan year ending
December 31, 2012.

9. Qualified Retirement Plan Benefit. Reference is made to the Bristow Group,
Inc. Employee Savings and Retirement Plan (the “401K Plan”) which provides,
generally, that Company will match participant contributions to the 401K Plan on
a dollar for dollar basis up to the first 3% of eligible compensation. Company
and Executive acknowledge that Executive has not participated in the 401K plan
in 2012, but has right to do so for any compensation periods between the
Effective Date and the Termination Date. If the Executive determines to
participate in the 401K Plan, he will advise Company accordingly and Company
will make the required matching contributions in accordance with the provisions
of the 401K Plan. The 401K Plan also includes a qualified, non-elective
contribution feature which requires the Company to contribute 3% of Executive’s
eligible 2012 earnings prior to the Termination Date to Executive’s account in
the 401K Plan. That contribution will be calculated and paid by the Company to
Executive’s account in the 401K Plan at the same time the contributions to other
participants in the 401K Plan are made in or about February 2013 for the plan
year ending December 31, 2012.

10. Group Health Coverage. Effective as of the Termination Date, until the
earliest to occur of (A) the expiration of eighteen months after the Termination
Date, (B) the date on which the Executive attains the age of 65, (C) the date
the Executive first becomes eligible to receive health benefits under another
employer-provided plan, from and after the Termination Date, or (D) the death of
the Executive, the Company shall, via proper COBRA election by Executive,
continue medical and dental benefits to the Executive (and, if applicable, to
the

 

Page 3 of 20



--------------------------------------------------------------------------------

spouse and dependents of the Executive who received such benefits under the
Executive’s coverage immediately prior to the Termination Date) at least equal
to those that would have been provided to the Executive (and to any such
dependent) in accordance with the plans, programs, practices and policies of the
Company had the Executive remained actively employed, provided that Executive
makes all required COBRA payments to the Company, and the Company shall
immediately reimburse Executive for each such COBRA payment.

11. Withholdings; Right of Offset. The Company may withhold and deduct from any
benefits and payments made or to be made pursuant to this Agreement (a) all
federal, state, local and other taxes as may be required pursuant to any law or
governmental regulation or ruling, (b) all other normal deductions made with
respect to the Company’s employees generally, and (c) any advances made to
Executive and owed to the Company.

12. Indemnity Rights. The Parties agree that the terms and provisions of
Section 9(g) of the Employment Agreement shall remain in full force and effect.

13. Miscellaneous Matters.

(a) The Company shall allow Executive to retain the term life policy insuring
Executive’s life for $500,000.00 provided by Northwestern Mutual Life Insurance
policy #17-692-082 referenced in Section 2(f) of the Employment Agreement, in
order for Executive to continue the life insurance coverage through Executive’s
payment of future premiums. The Company shall assign any and all rights in such
insurance policy to Executive, and Executive agrees to assume any and all
obligations for future payments due under such insurance policy effective as of
the Termination Date.

(b) The Company shall provide to Executive outplacement services through
D’Onofrio Consulting Partners for a period of up to twelve months after the
Termination Date at a total cost to the Company not to exceed $45,000.00.

14. Global Release of Claims. On the Termination Date, Executive shall execute
and deliver to the Company the Waiver and Release attached hereto as Appendix C
(the “Waiver and Release”).

15. Restrictive Covenants. The Parties agree that the terms and provisions of
Sections 3(f) and 5 of the Employment Agreement shall remain in full force and
effect after the Effective Date pursuant to their respective terms.

16. Knowing and Voluntary Agreement. The Executive understands it is his choice
whether or not to enter into this Agreement and that his decision to do so is
voluntary and is made knowingly. The Executive acknowledges that he has been
advised by the Company to seek independent legal counsel to review this
Agreement.

17. Dispute Resolution. In the event of any dispute or controversy relating to
or arising under this Agreement, including any challenges to the validity
hereof, the Parties hereto mutually consent to the exclusive jurisdiction of the
state courts in the State of Texas and of the federal courts within Texas. In
the event any of the provisions of this Agreement or the

 

Page 4 of 20



--------------------------------------------------------------------------------

application of any such provisions to the Parties hereto with respect to their
obligations, shall be held by a court of competent jurisdiction to be contrary
to the laws of the State of Texas or federal law, the remaining provisions of
the Agreement shall remain in force and effect. TO THE EXTENT NOT PROHIBITED BY
APPLICABLE LAW, THE PARTIES HERETO KNOWINGLY, VOLUNTARILY, AND INTENTIONALLY
WAIVE ANY RIGHT TO TRIAL BY JURY THAT SUCH PARTY MAY HAVE IN ANY ACTION OR
PROCEEDING, IN LAW OR IN EQUITY, IN CONNECTION WITH THIS AGREEMENT. Executive
acknowledges that by agreeing to this provision, he knowingly and voluntarily
waives any right he may have to a jury trial based on any claims he has, had, or
may have against the Company, including any right to a jury trial under any
local, municipal, state or federal law including, without limitation, claims
under Title VII of the Civil Rights Act of 1964, the Americans With Disabilities
Act of 1990, the Age Discrimination In Employment Act of 1967, the Older Workers
Benefit Protection Act, the Texas Commission on Human Rights Act, claims of
harassment, discrimination or wrongful termination, and any other statutory or
common law claims.

18. Severability. It is the desire of the Parties hereto that this Agreement
(including the provisions of the Employment Agreement incorporated by reference
herein) be enforced to the maximum extent permitted by law, and should any
provision contained herein be held unenforceable by a court of competent
jurisdiction, the Parties hereby agree and consent that such provision shall be
reformed to create a valid and enforceable provision to the maximum extent
permitted by law; provided, however, if such provision cannot be reformed, it
shall be deemed ineffective and deleted herefrom without affecting any other
provision of this Agreement. This Agreement should be construed by limiting and
reducing it only to the minimum extent necessary to be enforceable under then
applicable law.

19. No Admission of Liability. This Agreement and compliance with this Agreement
shall not be construed as an admission by the Company or Executive of any
liability whatsoever, or as an admission by the Company of any violation of the
rights of Executive or any other person, or any violation of any order, law,
statute, duty or contract.

20. Intention to Comply with Code Section 409A.

(a) This Agreement is intended to comply with Code Section 409A. Executive
acknowledges that if any provision of this Agreement (or of any award of
compensation or benefits) would cause Executive to incur any additional tax or
interest under Code Section 409A and accompanying Treasury regulations and other
authoritative guidance, such additional tax and interest shall solely be his
responsibility.

(b) Pursuant to Code Section 409A, no reimbursement of any expense shall be made
by the Company after December 31st of the year following the calendar year in
which the expense was incurred. The amount eligible for reimbursement under this
Agreement during a taxable year may not affect expenses eligible for
reimbursement in any other taxable year, and the right to reimbursement under
this Agreement is not subject to liquidation or exchange for another benefit.

 

Page 5 of 20



--------------------------------------------------------------------------------

(c) For purposes of Code Section 409A, each payment under this Agreement shall
be deemed to be a separate payment. Except as permitted under Code Section 409A,
any deferred compensation (within the meaning of Code Section 409A) payable to
Executive under this Agreement may not be reduced by, or offset against, any
amount owing by Executive to the Company or any of its affiliates.

21. Governing Law. This Agreement will be interpreted and enforced in accordance
with the laws of the State of Texas, without regard to the principles of
conflicts of laws.

22. Notices. Each notice or other communication required or permitted under this
Agreement shall be in writing and transmitted, delivered, or sent by personal
delivery, prepaid courier or messenger service (whether overnight or same-day),
or prepaid certified United States mail (with return receipt requested),
addressed (in any case) to the other Party at the address for that Party set
forth below that Party’s signature on this Agreement, or at such other address
as the recipient has designated by notice to the other Party. Either Party may
change the address for notice by notifying the other Party of such change in
accordance with this Section 22.

23. Entirety and Integration. Upon the execution hereof by the Company and
Executive, this Agreement (including the provisions of the Employment Agreement
incorporated by reference herein) shall constitute a single, integrated contract
expressing the entire agreement of the Parties relative to the subject matter
hereof and supersedes all prior negotiations, understandings and/or agreements,
if any, of the Parties. No covenants, agreements, representations, or warranties
of any kind whatsoever have been made by any Party hereto, except as
specifically set forth in this Agreement.

24. Expenses. Each Party hereto shall pay all its own costs and expenses
incident to its negotiation of this Agreement and to its performance and
compliance with all agreements contained herein on its part to be performed,
including the fees, expenses and disbursements of its counsel and accountants.
In the event of termination of this Agreement, the obligation of each Party to
pay its own expenses will be subject to any rights of such Party arising from a
breach of this Agreement by another Party.

25. Multiple Counterparts. This Agreement may be executed in counterparts, all
of which together shall constitute one agreement binding on all Parties hereto,
notwithstanding that all such Parties are not signatories to this original or
same counterpart. Receipt by telecopy or electronic transmission of any executed
signature page to this Agreement shall constitute effective delivery of such
signature page.

26. Authorization. Each person signing this Agreement as a Party or on behalf of
a Party represents that he or she is duly authorized to sign this Agreement on
such Party’s behalf, and is executing this Agreement voluntarily, knowingly, and
without any duress or coercion.

27. Consulting Agreement. The Executive agrees to execute and deliver to the
Company the Consulting Agreement attached hereto as Appendix D and provide the
consulting services to the Company on the terms and conditions described in the
Consulting Agreement.

[SIGNATURE PAGE FOLLOWS]

 

Page 6 of 20



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement, which may
be executed in multiple counterparts, as of the date first above written.

 

BRISTOW GROUP, INC.       EXECUTIVE /s/ William E. Chiles       /s/ Randall A.
Stafford By:    WILLIAM E. CHILES       RANDALL A. STAFFORD Its:    President,
Chief Executive Officer       Date: June 25, 2012 Date:    June 25, 2012      

 

Address for Notices:

Bristow Group, Inc.

Attn: Chairman, Compensation Committee

of the Board of Directors

2103 City West Blvd., 4th Floor

Houston, Texas 77042

     

Address for Notices:

 

50 Hollingers Island

Katy, Texas 77450

 

Page 7 of 20



--------------------------------------------------------------------------------

Appendix A

Restricted Stock Grants and Option Grants

 

Grant Date

   Number of Grant Shares      Number of Shares  Vested
as of June 30, 2012  

June 9, 2010

     4,811         4,811   

June 8, 2011

     2,755         2,755   

August 2, 2011

     3,000         3000   

Total Vested

     10,566         10,566      

 

 

    

 

 

 

 

Grant Date

   Number of Option Shares      Number of Option Shares
Vested as of June 30,  2012  

June 9, 2010

     11,734         11,734  (Strike Price $30.16) 

June 8, 2011

     6,561         6,561  (Strike Price $43.79) 

Total Vested

     18,295         18,295      

 

 

    

 

 

 

 

Page 8 of 20



--------------------------------------------------------------------------------

Appendix B

Option Share Schedule

 

        Grant Date    Option Shares      Strike Price      Expiration Date

1.    5/22/2006

     6,200       $ 34.15       5/22/2016

2.    5/24/2007

     7,000       $ 46.45       5/24/2017

3.    6/05/2008

     9,300       $ 50.25       6/05/2018

4.    6/04/2009

     14,917       $ 32.90       6/04/2019

5.    6/09/2010

     11,734       $ 30.16       6/09/2020

6.    6/08/2011

     6,561       $ 43.79       6/08/2021   

 

 

       

Total

     55,712            

 

 

       

 

Page 9 of 20



--------------------------------------------------------------------------------

Appendix C

WAIVER AND RELEASE

Pursuant to the terms of the Separation Agreement and Release made as of June
        , 2012, between Bristow Group, Inc. (the “Company”) and me (the
“Separation Agreement”), and in consideration of the payments made to me and
other benefits to be received by me pursuant thereto, I, RANDALL A. STAFFORD, do
freely and voluntarily enter into this WAIVER AND RELEASE (the “Waiver and
Release”), which shall become effective and binding on the eighth day following
my signing this Waiver and Release as provided herein (the “Waiver Effective
Date”). It is my intent to be legally bound, according to the terms set forth
below.

In exchange for the payments and other benefits to be provided to me by the
Company pursuant to the Separation Agreement (the “Separation Payment” and
“Separation Benefits”), I hereby agree and state as follows:

 

1. I, individually and on behalf of my heirs, personal representatives,
successors, and assigns, release, waive, and discharge Company, its
predecessors, successors, parents, subsidiaries, merged entities, operating
units, affiliates, divisions, insurers, administrators, trustees, and the
agents, representatives, officers, directors, shareholders, employees and
attorneys of each of the foregoing (hereinafter “Released Parties”), from all
claims, debts, liabilities, demands, obligations, promises, acts, agreements,
costs, expenses, damages, actions, and causes of action, whether in law or in
equity, whether known or unknown, suspected or unsuspected, arising from my
employment and termination from employment with Company, including but not
limited to any and all claims pursuant to Title VII of the Civil Rights Act of
1964, as amended by the Civil Rights Act of 1991 (42 U.S.C. § 2000e, et seq.),
which prohibits discrimination in employment based on race, color, national
origin, religion or sex; the Civil Rights Act of 1866 (42 U.S.C. §§1981, 1983
and 1985), which prohibits violations of civil rights; the Age Discrimination in
Employment Act of 1967, as amended, and as further amended by the Older Workers
Benefit Protection Act (29 U.S.C. §621, et seq.), which prohibits age
discrimination in employment; the Employee Retirement Income Security Act of
1974, as amended (29 U.S.C. § 1001, et seq. ), which protects certain employee
benefits; the Americans with Disabilities Act of 1990, as amended (42 U.S.C. §
12101, et seq.), which prohibits discrimination against the disabled; the Family
and Medical Leave Act of 1993 (29 U.S.C. § 2601, et seq.), which provides
medical and family leave; the Fair Labor Standards Act (29 U.S.C. § 201, et
seq.), including the wage and hour laws relating to payment of wages; and all
other federal, state and local laws and regulations prohibiting employment
discrimination. This Release also includes, but is not limited to, a release of
any claims for breach of contract, mental pain, suffering and anguish, emotional
upset, impairment of economic opportunities, unlawful interference with
employment rights, defamation, intentional or negligent infliction of emotional
distress, fraud, wrongful termination, wrongful discharge in violation of public
policy, breach of any express or implied covenant of good faith and fair
dealing, that Company has dealt with me unfairly or in bad faith, and all other
common law contract and tort claims.

 

Page 10 of 20



--------------------------------------------------------------------------------

Notwithstanding the foregoing, I am not waiving any rights or claims under the
Separation Agreement or that may arise after this Waiver and Release is signed
by me. Moreover, this Waiver and Release does not apply to any claims or rights
which, by operation of law, cannot be waived, including the right to file an
administrative charge or participate in an administrative investigation or
proceeding; however, by signing this Waiver and Release I disclaim and waive any
right to share or participate in any monetary award resulting from the
prosecution of such charge or investigation or proceeding. Nothing in this
Waiver and Release shall affect in any way my rights of indemnification and
directors and officers liability insurance coverage provided to me pursuant to
the Company’s by-laws, my employment agreement, and/or pursuant to any other
agreements or policies in effect prior to the effective date of my termination,
which shall continue in full force and effect, in accordance with their terms,
following the Waiver Effective Date. Finally, nothing in this Waiver and Release
shall affect my rights as a shareholder of the Company.

 

2. I forever waive and relinquish any right or claim to reinstatement to active
employment with Company, its affiliates, subsidiaries, divisions, parent, and
successors. I further acknowledge that Company has no obligation to rehire or
return me to active duty at any time in the future.

 

3. I acknowledge that all agreements applicable to my employment respecting
non-competition, non-solicitation, non-recruitment, and the confidential or
proprietary information of the Company shall continue in full force and effect
as described in the Employment Agreement, as modified by the Separation
Agreement.

 

4.

I agree not to, directly or indirectly, disclose, communicate, or publish any
intentionally disparaging, negative, harmful, or disapproving information,
written communications, oral communications, electronic or magnetic
communications, writings, oral or written statements, comments, opinions, facts,
or remarks, of any kind or nature whatsoever (collectively, “Disparaging
Information”), concerning or related to any of the Released Parties. I
understand and acknowledge that this non-disparagement clause prevents me from
disclosing, communicating, or publishing, directly or indirectly, any
Disparaging Information concerning or related to the Released Parties. Further,
I acknowledge that in executing this Agreement, I have knowingly, voluntarily,
and intelligently waived any free speech, free association, free press or First
Amendment to the United States Constitution (including, without limitation, any
counterpart or similar provision or right under the Texas Constitution or any
other state constitution which may be deemed to apply) rights to disclose,
communicate, or publish Disparaging Information concerning or related to the
Released Parties. I also understand and agree that I have had a reasonable
period of time to consider this non-disparagement clause, to review the
non-disparagement clause with my attorney, and to consent to this clause and its
terms knowingly and voluntarily. I further acknowledge that this
non-disparagement clause is a material term of this Agreement. If I breach this
paragraph 4, the Company will not be limited to a damages remedy, but may seek
all other equitable and legal relief including, without limitation, a temporary
restraining order, temporary injunctive relief, a

 

Page 11 of 20



--------------------------------------------------------------------------------

permanent injunction, and its attorneys’ fees and costs, against me and any
other persons, individuals, corporations, businesses, groups, partnerships or
other entities acting by, through, under, or in concert with me. Nothing in this
Waiver and Release shall, however, be deemed to prevent me from testifying fully
and truthfully in response to a subpoena from any court or from responding to
investigative inquiry from any governmental agency or during interviews of audit
committee counsel related to or in anticipation of government investigations.

 

5. I hereby acknowledge and affirm as follows:

 

  a. I have been advised to consult with an attorney prior to signing this
Waiver and Release.

 

  b. I have been extended a period of 21 days in which to consider this Waiver
and Release.

 

  c. I understand that for a period of seven days following my execution of this
Waiver and Release, I may revoke the Waiver and Release by notifying the
Company, in writing, of my desire to do so. I understand that after the
seven-day period has elapsed and I have not revoked this Waiver and Release, it
shall then become effective and enforceable. I understand that the Separation
Payment will not be made under the Separation Agreement and I will not be
entitled to the Severance Benefits made under the Separation Agreement until
after the seven-day period has elapsed and I have not revoked this Waiver and
Release.

 

  d. I acknowledge that I have received payment for all wages due at time of my
employment termination, including any reimbursement for any and all business
related expenses. I further acknowledge that the Separation Payment and the
Separation Benefits are consideration to which I am not otherwise entitled under
any Company plan, program, or prior agreement.

 

  e. If, as of the date of this Waiver and Release, I have not entered into the
Consulting Agreement described in Section 27 of the Separation Agreement, I
certify that I have returned all property of the Company, including but not
limited to, keys, credit and fuel cards, files, lists, and documents of all
kinds regardless of the medium in which they are maintained.

 

  f. I have carefully read the contents of this Waiver and Release and I
understand its contents. I am executing this Waiver and Release voluntarily,
knowingly, and without any duress or coercion.

 

6. I acknowledge that this Waiver and Release shall not be construed as an
admission by any of the Released Parties of any liability whatsoever, or as an
admission by any of the Released Parties of any violation of my rights or of any
other person, or any violation of any order, law, statute, duty or contract.

 

Page 12 of 20



--------------------------------------------------------------------------------

7. In the event that any provision of this Waiver and Release should be held
void, voidable, or unenforceable, the remaining portions shall remain in full
force and effect.

 

8. I hereby declare that this Waiver and Release and the Separation Agreement
constitute the entire and final settlement between me and the Company,
superseding any and all prior agreements, and that the Company has not made any
promise or offered any other agreement, except those expressed in this Waiver
and Release and the Separation Agreement, to induce or persuade me to enter into
this Waiver and Release.

 

9. I understand that in order to be effective this Waiver and Release must be
executed by me and delivered to the Company on or before July 30, 2012.

IN WITNESS WHEREOF, I have signed this Waiver and Release on the 30th day of
June, 2012.

 

   RANDALL A. STAFFORD

 

Page 13 of 20



--------------------------------------------------------------------------------

Appendix D

CONSULTING AGREEMENT

This Consulting Agreement (the “Agreement”) is made by and between Bristow
Group, Inc., a company organized and existing under the laws of the State of
Delaware (hereinafter “COMPANY”), and Randall A. Stafford, an individual
residing in Houston, Texas (hereinafter “CONSULTANT”) effective as of July 1,
2012.

WHEREAS, the CONSULTANT and COMPANY have entered into a Separation Agreement and
Release effective as of June             , 2012, in connection with CONSULTANT’s
separation from employment with the COMPANY as the Senior Vice President,
General Counsel and Corporate Secretary (the “Separation Agreement”);

WHEREAS, pursuant to the terms of the Separation Agreement, the parties have
agreed to enter into this Agreement for the provision of consulting services by
CONSULTANT to COMPANY;

WHEREAS, the COMPANY desires to retain CONSULTANT’s services during an interim
period and to facilitate the transition to a new general counsel for the
Company; and

WHEREAS, the CONSULTANT is willing to provide consulting services to the COMPANY
in accordance with the terms of this Agreement.

NOW, THEREFORE, in consideration of the mutual promises herein contained,
COMPANY and CONSULTANT agree as follows:

1. Scope of Service

The COMPANY and CONSULTANT recognize that CONSULTANT previously acted in the
capacity of the COMPANY’s Senior Vice President, General Counsel and Corporate
Secretary and that the scope of service CONSULTANT will render under this
Agreement may be different and more limited than the services previously
provided by the CONSULTANT in his capacity as Senior Vice President, General
Counsel and Corporate Secretary of the Company.

 

  (a) CONSULTANT has been retained by the COMPANY to provide certain services to
the COMPANY solely with regard to transitioning pending matters, including, but
not limited to litigation, operations, finance, corporate/administration,
compliance, corporate records, governance, corporate structure, benefits, and
related issues to the COMPANY. The COMPANY may, from time to time, assign
specific tasks to CONSULTANT in connection with transitioning pending matters.

 

  (b) CONSULTANT is not retained to engage outside counsel, to enter into
contracts or commitments for the COMPANY, and agrees not to do so without the
express written consent of the Chief Executive Officer of the COMPANY.

 

Page 14 of 20



--------------------------------------------------------------------------------

  (c) CONSULTANT shall be free to engage in consulting services for others,
provided, however, such other activities shall not interfere with his rendering
services to the COMPANY.

 

  (d) CONSULTANT shall provide such other consulting services as the COMPANY and
CONSULTANT may agree, without additional compensation. The services described in
subparagraphs 1(a)-(d) may be referred to hereinafter collectively as the
“Consultant Services”.

 

2. Nature of Relationship Between Parties

The CONSULTANT shall render the Consultant Services in this Agreement as an
independent contractor. Except as otherwise agreed to by the COMPANY, CONSULTANT
will have no authority or power to bind the COMPANY in relation to third parties
or to represent to third parties that CONSULTANT has authority or power to bind
the COMPANY. It is not the intention of the parties to this Agreement to create,
by virtue of this Agreement, any employment relationship, trust, partnership or
joint venture between CONSULTANT and the COMPANY or any of its affiliates or,
except as specifically provided in this Agreement, to make them legal
representatives or agents of each other or to create any fiduciary relationship
or additional contractual relationship among them.

 

3. Compensation

 

  (a) In consideration for CONSULTANT performing the Consultant Services for the
term of this Agreement, COMPANY agrees to pay CONSULTANT a daily consulting fee
of $1250.00, payable bi-weekly, in arrears. Consultant shall prepare and submit
time sheets weekly reflecting his time worked during the preceding week.

 

  (b) In addition to the above compensation, COMPANY will reimburse CONSULTANT
for all reasonable out of pocket expenses incurred by CONSULTANT consistent with
COMPANY’s policies on reimbursement of business expenses. CONSULTANT will submit
an itemized statement of expenses to COMPANY on a weekly basis for costs
incurred incidental to the performance of his duties as a CONSULTANT.

 

  (c) CONSULTANT will also be provided with office access, computer, cell phone
and other reasonable support services, including home internet access, during
the period of this Agreement consistent with the office support and services he
was receiving as an employee. The consideration described in subparagraphs
3(a)-(c) may be referred to hereinafter collectively as the “Consultant
Compensation”.

 

  (d) The Consultant Compensation shall be CONSULTANT’s sole compensation for
performing the Consultant Services.

 

Page 15 of 20



--------------------------------------------------------------------------------

4. Term

This Agreement shall commence on July 1, 2012, and shall continue in effect
through August 31, 2012; provided, however, such term may be extended thereafter
by mutual agreement of the parties or terminated at any time by written notice
from the COMPANY to the CONSULTANT. The COMPANY and the CONSULTANT agree that
notwithstanding the commencement of this Agreement on July 1, 2012, CONSULTANT
shall not be available to provide Consultant Services on a full-time basis until
July 12, 2012.

 

5. Consultant’s Standard of Care

Subject to the other provisions of this Agreement, CONSULTANT shall provide the
Consultant Services with the same degree of diligence, care, skill and prudence
that would be customarily exercised by the general counsel of a company whose
shares are listed on the New York Stock Exchange and in the best interest of the
COMPANY.

 

6. Independent Contractor

 

  (a) Except as otherwise provided herein or in the Separation Agreement, the
status of CONSULTANT shall be that of an independent contractor and CONSULTANT
shall not be eligible for participation in benefit plans offered by COMPANY to
its employees.

 

  (b) COMPANY acknowledges and agrees that CONSULTANT may engage directly or
indirectly in other activities during the term of this Agreement, including the
provision of legal services to other companies and persons. However, this
provision shall not relieve CONSULTANT of his obligations under paragraph 7 of
this Agreement.

 

  (c) CONSULTANT shall be solely responsible for satisfaction of all tax
obligations with regard to compensation earned pursuant to this Agreement, and
agrees to hold COMPANY harmless from any liability for unpaid taxes or penalties
in conjunction with earnings hereunder.

 

7. Confidentiality

The CONSULTANT acknowledges and agrees that all Confidential Information about
the COMPANY that was previously provided in the course of employment with the
COMPANY and Confidential Information that will be provided to him in the course
of the Term of this Agreement are and will continue to be the exclusive property
of the COMPANY. The CONSULTANT agrees to keep all Confidential Information in
strict confidence, not disclosing any Confidential Information to any third
person except (i) as consented to in writing by the Chief Executive Officer of
the COMPANY or (ii) as required by law or judicial or regulatory process;
provided, however, that CONSULTANT shall not be obligated to keep in confidence
any information which has become generally available to the public without any
breach by CONSULTANT of this

 

Page 16 of 20



--------------------------------------------------------------------------------

paragraph 7. If requested by the COMPANY, CONSULTANT will obtain from any third
party to whom he discloses any Confidential Information the written agreement
(in form and substance satisfactory to the COMPANY in its sole discretion) of
such third party to keep such information confidential. The CONSULTANT agrees to
continue to abide by COMPANY policies regarding confidentiality.

 

8. Protective Covenants

The COMPANY agrees to provide CONSULTANT with Confidential Information, which
CONSULTANT has not had access to or knowledge of before the execution of this
Agreement. The CONSULTANT agrees that to protect the COMPANY’s Confidential
Information, it is necessary to enter into the following restrictive covenants,
which are ancillary to the enforceable promises between the COMPANY and
CONSULTANT in paragraph 7 of this Agreement:

 

  (i) Non-Solicitation. The CONSULTANT agrees that during (A) the Term of the
Agreement and (B) for an eighteen month period following the Term of the
Agreement (the “Post Consulting Period” and, together with the Term, the
“Restricted Period”) will not, directly or indirectly, either individually or as
a principal, partner, agent, consultant, contractor, employee, or as a director
or officer of any corporation or association, or in any other manner or capacity
whatsoever, except on behalf of the COMPANY, solicit business, or attempt to
solicit business, in products or services competitive with products or services
sold by the COMPANY, from any customer or client, or prospective customer or
client, with whom CONSULTANT had contact or solicited during the (24) months
that immediately proceeded the execution of this Agreement or during the Term of
the Agreement.

 

  (ii) Non-Recruitment. The CONSULTANT also agrees that during the Restricted
Period, he will not, directly or indirectly, hire, solicit, induce, recruit,
engage, go into business with, encourage to leave their employment or contractor
relationship with the COMPANY, or otherwise cease their employment or contractor
relationship with the COMPANY, or otherwise contract for services with, any
employee or contractor of the COMPANY.

 

  (iii) Nature of the Restrictions. The CONSULTANT agrees that the time,
geographical area, and scope of restrained activities for the restrictions in
this paragraph 8 are reasonable, especially in light of the COMPANY’s desire to
protect its Confidential Information. If a court concludes that any time period,
geographical area, or scope of restrained activities specified in paragraph 8 of
this Agreement is unenforceable, the court is vested with the authority to
reduce the time period, geographical area, and/or scope of restrained
activities, so that the restrictions may be enforced to the fullest extent
permitted by law. Additionally, if CONSULTANT violates any of the restrictions
contained in this paragraph 8, the Restricted Period shall be suspended and will
not run in favor of the CONSULTANT from the time of the commencement of any such
violation until the time when the CONSULTANT cures the violation to the
COMPANY’s satisfaction.

 

Page 17 of 20



--------------------------------------------------------------------------------

9. Agreement to Return Company Property/Documents

Following the termination of CONSULTANT’s consulting arrangement for any reason,
CONSULTANT agrees that: (i) he will not take with him, copy, alter, destroy, or
delete any files, documents or other materials whether or not embodying or
recording any Confidential Information, including copies, without obtaining in
advance the written consent of an authorized COMPANY representative; and (ii) he
will promptly return to the COMPANY all Confidential Information, documents,
files, records and tapes (written or electronically stored) that have been in
his possession or control regarding the COMPANY, and he will not use or disclose
such materials in any way or in any format, including written information in any
form, information stored by electronic means, and any and all copies of these
materials. He further agrees to return to the COMPANY immediately all COMPANY
property, including, without limitation, keys, equipment, computer(s) and
computer equipment, devices, COMPANY cellular phones, other COMPANY telephonic
equipment, COMPANY credit cards, data, lists, information, correspondence,
notes, memos, reports, or other writings prepared by the COMPANY or himself on
behalf of the COMPANY.

 

10. Survival

The provisions set forth in paragraphs 7 - 14 shall survive termination or
expiration of this Agreement for any reason. In addition, all provisions of this
Agreement which expressly continue to operate after the termination of this
Agreement shall survive termination or expiration of this Agreement in
accordance with the terms of such provisions.

 

11. No Assignment or Subcontracting

CONSULTANT shall not assign or subcontract in whole or in part any of the
services to be furnished under this Agreement, nor shall CONSULTANT assign any
payment due or to become due hereunder from COMPANY without the prior written
consent of the COMPANY.

 

12. Governing Law

This Agreement shall be governed and interpreted in accordance with the laws of
the State of Texas, not including any choice-of-law rule of the State of Texas,
which may direct or refer any such interpretation to the laws of any other state
or county.

 

13. Dispute Resolution

If any dispute arises out of or is related to this Agreement or CONSULTANT’s
employment or separation from employment with the COMPANY for any reason, and
the parties to this Agreement cannot resolve the dispute, CONSULTANT and COMPANY
hereby agree to resolve such disputes pursuant to the provisions of Section 17
of the Separation Agreement.

 

Page 18 of 20



--------------------------------------------------------------------------------

14. Injunctive Relief

The CONSULTANT acknowledges and agrees that the covenants, obligations and
agreements of the CONSULTANT contained in this Agreement concern special, unique
and extraordinary matters and that a violation of any of the terms of these
covenants, obligations or agreements will cause the COMPANY irreparable injury
for which adequate remedies at law are not available. Therefore, the CONSULTANT
agrees that the COMPANY alone will be entitled to an injunction, restraining
order, or all other equitable relief (without the requirement to post bond) as a
court of competent jurisdiction may deem necessary or appropriate to restrain
the CONSULTANT from committing any violation of the covenants, obligations or
agreements referred to in this Agreement before submitting this matter to
binding arbitration. These injunctive remedies are cumulative and in addition to
any other rights and remedies the COMPANY may have against the CONSULTANT. The
COMPANY and the CONSULTANT irrevocably submit to the exclusive jurisdiction of
the state courts and federal courts in the city of the COMPANY’s headquarters
(Houston, Texas) regarding the injunctive remedies set forth in this paragraph
and the interpretation and enforcement of this paragraph 14 solely insofar as
the interpretation and enforcement relate to an application for injunctive
relief in accordance with the Agreement provisions. Further, the parties
irrevocably agree that (a) the sole and exclusive appropriate venue for any suit
or proceeding relating to injunctive relief shall be in the courts listed in
this paragraph 14; (b) all claims with respect to any application for injunctive
relief shall be heard and determined exclusively in these courts; (c) these
courts will have exclusive jurisdiction over the parties to this Agreement and
over the subject matter of any dispute relating to an application for injunctive
relief; and (d) each party waives all objections and defenses based on service
of process, forum, venue, or personal or subject matter jurisdiction, as these
defenses may relate to an application for injunctive relief in a suit or
proceeding under the provisions of this paragraph 14.

 

15. Directors and Officers Insurance

The COMPANY shall provide the CONSULTANT with Directors and Officers insurance
coverage, including indemnification, on terms no less favorable than the terms
of the coverage provided to similarly situated current and former officers of
the COMPANY covering CONSULTANT’s services under this Agreement.

 

16. Multiple Counterparts

This Agreement may be executed in counterparts, all of which together shall
constitute one agreement binding on all parties hereto, notwithstanding that all
such parties are not signatories to this original or same counterpart. Receipt
by telecopy or electronic transmission of any executed signature page to this
Agreement shall constitute effective delivery of such signature page.

 

Page 19 of 20



--------------------------------------------------------------------------------

17. Authorization

Each person signing this Agreement as a party or on behalf of a party represents
that he or she is duly authorized to sign this Agreement on such party’s behalf,
and is executing this Agreement voluntarily, knowingly, and without any duress
or coercion.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

COMPANY: BRISTOW GROUP, INC. By:     Name:     Title:     CONSULTANT:   RANDALL
A. STAFFORD

 

Page 20 of 20